DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transform component configured to…apply a perspective transform…compute coordinates…and detect” and “a back mapping component configured to…back map…compute a bounding box…and detect and report a second run-time error” in claim 25 and its dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Here it is clear in the context of the invention that such components are specially programmed processing units as in paragraphs 0048-0050 and figure 4 teaching “an example multiprocessor system-on-a- chip (SoC) 900 that may be configured to perform embodiments of error handling in a GCE” and “instructions implementing a user supplied control program as described herein may be stored in the memory subsystem 914 (e.g., a computer readable medium) and may execute on one or more programmable processors of the SOC 900, e.g., the DSP 910. Further, the GCE in the VPAC 902 may be, for example, an embodiment of the GCE 400 of Fig. 4.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Denny et al (“Denny”).
Regarding claim 13, Denny teaches a system-on-a-chip (SoC) comprising (note that a “SoC” is interpreted as understood by PHOSITA recognize a SoC as a term meaning that the components are meant to be integrated into one hardware unit performing some specific process(es);  thus see Denny, paragraph 0123-0124 teaching “image vision system 8 comprises an electronic control unit 15 which is located within the vehicle 1 for controlling the operation of the image vision system 8, and for outputting image frames to the visual display unit 13 for display on the visual display screen 12” where “read-only memory 20 for storing computer programmes for controlling the operation of the electronic control unit 15 is provided, and the read-only memory 20 also stores a plan view image of the motor vehicle, which is read by the electronic control unit 15 for display on the visual display screen 12” and such is considered to be a SoC as “read-only memory 20 and random access memory 21… may be incorporated on-board in the electronic control unit 15” meaning that it is all located on the same element, that including common processing hardware elements such as a chip in the context of the disclosure):
a geometric correction engine (GCE) configured to (note that a “geometric correction engine” is interpreted under the broadest reasonable interpretation of the claim in light of the specification whereby a geometric correction engine is understood to refer to correction of geometric distortions which may appear in images input from a camera with a lens causing various types of distortion as in paragraphs 0002 and 0017-0020 and for example as in paragraph 0023 describes the functions of such a geometric correction engine which “performs geometric correction, e.g., geometric distortion correction, perspective transformation, and/or rotational video stabilization, on the images to generate output images”; thus see Denny, paragraphs 0069-0079 teaching “sequentially producing a plurality of output image frames derived from respective corresponding captured image frames captured by an image capture device mounted on a vehicle with the output image frames including compensation for offset of the image capture device from an ideal position” by “sequentially reading digital data representative of the respective captured image frames, determining appropriate locations at which at least some of the pixels in each captured image frame should be located in the corresponding output image frame based on predetermined calibration data to compensate for the offset of the image capture device, and constructing each output image frame with the pixels therein corresponding to the at least some of the pixels of the corresponding captured image frame located in the determined appropriate locations” such that this “compensation for offset” is an example of geometric correction for perspective for example; see also paragraphs 0122-0134 teaching as in figures 5a to 5c “an offset error value of the offset of the actual position of the reference point 34 from the ideal position of the reference point 34 a for each of the M captured images is computed using the X-Y co-ordinates of the actual and ideal positions of the reference point 34 and 34 a, respectively, in each captured image frame of the M captured image frames” and “an offset correction transformation function, which will be described in detail below, is produced based on the first offset error value for applying to subsequently captured image frames from the right-hand camera 17 during normal operation of the image vision system 8”):
receive configuration parameters from a user supplied control program (note that the claims do not specifically define any user defined program as a specific type of element nor is there any specific user defined, such that the device itself may be considered a user and if it is programmed with compensation or correction programming then the correction engine has received the parameters configuring it to operate in a certain manner; thus see Denny, paragraphs 0069-0079 teaching “sequentially producing a plurality of output image frames derived from respective corresponding captured image frames captured by an image capture device mounted on a vehicle with the output image frames including compensation for offset of the image capture device from an ideal position” by “sequentially reading digital data representative of the respective captured image frames, determining appropriate locations at which at least some of the pixels in each captured image frame should be located in the corresponding output image frame based on predetermined calibration data to compensate for the offset of the image capture device, and constructing each output image frame with the pixels therein corresponding to the at least some of the pixels of the corresponding captured image frame located in the determined appropriate locations” such that this “compensation for offset” is an example of geometric correction for perspective and is an example of configuration parameters which have been received which result in the specific processing above; see also paragraphs 0122-0134 teaching as in figures 5a to 5c “an offset error value of the offset of the actual position of the reference point 34 from the ideal position of the reference point 34 a for each of the M captured images is computed using the X-Y co-ordinates of the actual and ideal positions of the reference point 34 and 34 a, respectively, in each captured image frame of the M captured image frames” and “an offset correction transformation function, which will be described in detail below, is produced based on the first offset error value for applying to subsequently captured image frames from the right-hand camera 17 during normal operation of the image vision system 8” such that here the correction engine is operating according to a user supplied program in memory to output corrected image frames);
generate, in accordance with the configuration parameters, output blocks of an output frame based on corresponding input blocks of an input frame (see Denny, paragraphs 0069-0079 teaching “sequentially producing a plurality of output image frames derived from respective corresponding captured image frames captured by an image capture device mounted on a vehicle with the output image frames including compensation for offset of the image capture device from an ideal position” by “sequentially reading digital data representative of the respective captured image frames, determining appropriate locations at which at least some of the pixels in each captured image frame should be located in the corresponding output image frame based on predetermined calibration data to compensate for the offset of the image capture device, and constructing each output image frame with the pixels therein corresponding to the at least some of the pixels of the corresponding captured image frame located in the determined appropriate locations” such that these “at least some of the pixels in each captured image frame” are input pixels which output blocks are then based on such as in the “corresponding output image frame”);
detect a run-time error while generating the output blocks (note that a “run-time error” is interpreted given its ordinary meaning in the computer programming arts whereby such a an error is one which must occur while the program is running or is executing and whereby the error refers not to any error relating to the syntax of the program executing its instruction, but rather to some issue or error detected only during program execution – thus for example, correction of image artifacts by a program meant to correct or eliminate what may be perceived as geometric errors in comparison to an expected geometry would not be correction of a run-time error, as such correction would simply follow the syntax of the executing program to accomplish the function, and for example would not be an error with the execution of the program, but rather would be an error determined in the image itself; thus see Denny, paragraphs 0130-0134 teaching run-time execution of the program to correct errors beginning with a calibration step such that “[i]n order to provide for this compensation the outputs of the cameras 17 are calibrated each time the ignition system of the motor vehicle 1 is activated” and this calibration to properly correct the geometry of images may encounter a run-time error where “if the first offset correction transformation function is not confirmed, calibration does not continue, since it would be deemed that the offset of the right-hand camera is such that calibration would be impossible” and “[i]n such an event, an error message indicating that calibration of the camera is impossible and that the right-hand camera is unserviceable is displayed on the screen 12 of the visual display unit 13” meaning that a run-time error has occurred while generating the output blocks as the initial output block is incorrect and also as this is the first step toward generating the first corrected output block after calibration); and
report an event corresponding to the run-time error to the user supplied control program (see Denny, paragraphs 0130-0134 teaching run-time execution of the program to correct errors beginning with a calibration step such that “[i]n order to provide for this compensation the outputs of the cameras 17 are calibrated each time the ignition system of the motor vehicle 1 is activated” and this calibration to properly correct the geometry of images may encounter a run-time error where “if the first offset correction transformation function is not confirmed, calibration does not continue, since it would be deemed that the offset of the right-hand camera is such that calibration would be impossible” and “[i]n such an event, an error message indicating that calibration of the camera is impossible and that the right-hand camera is unserviceable is displayed on the screen 12 of the visual display unit 13” such that this even is reported to the user and this corresponds to the program running into a run-time execution error);
a memory configured to store software instructions implementing the user supplied control program for the GCE (see Denny, paragraphs 0123-0124 as referenced above teaching “read-only memory 20 for storing computer programmes for controlling the operation of the electronic control unit 15 is provided, and the read-only memory 20 also stores a plan view image of the motor vehicle, which is read by the electronic control unit 15 for display on the visual display screen 12” and such is considered to be a SoC as “read-only memory 20 and random access memory 21… may be incorporated on-board in the electronic control unit 15” such that these programs are software instructions in the memory for carrying out the correction); and
at least one processor coupled to the memory to execute the software instructions (see Denny, paragraphs 0123-0124 as referenced above teaching “read-only memory 20 for storing computer programmes for controlling the operation of the electronic control unit 15 is provided, and the read-only memory 20 also stores a plan view image of the motor vehicle, which is read by the electronic control unit 15 for display on the visual display screen 12” and such is considered to be a SoC as “read-only memory 20 and random access memory 21… may be incorporated on-board in the electronic control unit 15” such that these programs to carry out the geometric correction are executed by a processor such as  the “electronic control unit 15” coupled to the memory 20). 
Regarding claim 14, Denny teaches all that is required as applied to claim 13 above and further teaches wherein the run-time error can cause artifacts in the output frame (see Denny, paragraphs 0130-0134 teaching run-time execution of the program to correct errors beginning with a calibration step such that “[i]n order to provide for this compensation the outputs of the cameras 17 are calibrated each time the ignition system of the motor vehicle 1 is activated” and this calibration to properly correct the geometry of images may encounter a run-time error where “if the first offset correction transformation function is not confirmed, calibration does not continue, since it would be deemed that the offset of the right-hand camera is such that calibration would be impossible” and “[i]n such an event, an error message indicating that calibration of the camera is impossible and that the right-hand camera is unserviceable is displayed on the screen 12 of the visual display unit 13” where for example the run-time error, if not handled appropriately then causes artifacts in the output frame as the calibration for the cameras would be incorrect, as “if one of the image capture devices is mounted on a side mirror housing so that an image of a portion of the ground beneath a side of the vehicle is captured, the positions of objects captured in the plan view image will appear farther away from the vehicle than they actually are, with disastrous results, particularly if a driver is parking the vehicle parallel to a wall or bollards” such that these are artifacts which would be caused by such a run-time error).
Regarding claims 1-2, the instant method claimed as applied to the GCE corresponds to the method as performed by the SoC in claims 13-14 and thus the limitations of claims 1-2 have already been addressed.  Thus the limitations of claims 1-2 correspond to the limitations of claims 13-14; therefore they are rejected on the same grounds as claims 13-14, respectively.
Allowable Subject Matter
Claims 25-28 are allowed.
Claims 3-12, and 15-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 25, the Examiner is unable to find any teaching or suggestion in the prior art beyond that cited above, the specific claimed steps to take in response to a run-time error during generating of an output frame and reporting of an event corresponding to the run-time error. The claims are directed toward a specific technique for handing errors in a geometric correction engine and specifically for detecting run-time errors in the generation of output frames by a geometric correction engine.  Other prior art techniques which deal with and utilize geometric correction engines which must accomplish the same high speed error correction, do not contain suggestions for run-time error handling nor any reporting relating to such detected errors.  High speed image capture and processing techniques of the prior art focus on the manner of image capture and arrangements of cameras as well as the special processing required for the cameras, which must be calibrated, but the Examiner is unable to find any teaching or suggestion of the invention claimed requiring a specifically configured geometric correction engine which deals with specific errors encountered during errors, resulting in report of such specific errors during a specific type of geometric correction.  Claim 25 is the most specific independent claim and is already allowable as explained above, however, claims 3-12 and 15-24 contain allowable subject matter which is already addressed as in claim 25.  Thus claims 3-12 and 15-24 further define the GCE configurations and define over the prior art such as Denny, as Denny does not teach the specific information to report in the dependent claims, nor the aspects related to the specific generating of output blocks in connection with detection of a run-time error in relation to such generating.
Thus for example, in relation to claims 3-5 and similar claims 15-17, Denny does not teach reporting of the type claimed as Denny does not teach utilization specifically of top left corner coordinates of an output block nor a bounding box covering output blocks, nor would this be information tracked in Denny necessarily.  Thus the remaining claims then define that run-time error handling may occur with respect to a specific type of output block generation and that such errors would be detected and reported as in claims 6-8 and 18-20 and in some cases modifying an image frame such as in claims 8-12 and 21-24.
Thus the claimed technique is directed to a different type of technique for error handling in high speed image capture and processing, which may be able to take advantage of higher speed processing in many cases where error handling is not detected, but still remain reliably accurate and correct when some error does occur.  In contrast, the prior art solutions essentially are contemplated and disclosed as trying to avoid such run-time errors by allocating memory in large enough chunks, or by deleting certain portions of images in memory which are not necessary.  Thus for example Denny does not provide any teaching or suggestions related to run-time errors relating to memory allocation specifically, though the technique could be applied to any type of correction being performed.  Another relevant prior art reference, Usami (US PGPUB No. 20120044387), is silent as to specifically attempting to detect run-time errors during the geometric correction performed, and this likely is because such errors are instead meant to be avoided through other programming such as to “to minimize the number of lines of the line memory, the image data control unit 8, when the line memory 10 is full, records a new line by successively deleting the uppermost line, which is the oldest-recorded line.”
In high speed image capture and processing, it is known for prior art techniques to choose to drop frames if there is an error during run-time and the system will simply not use the data.  More commonly, techniques assume that there may be imaging artifacts in outputs and do not treat capture errors or potentially artifact causing image frames as errors, but rather correct the images or interpolate missing information or average values together.  Instead, the claimed technique, and the claims indicated allowable, must perform such geometric correction while specifically handling errors by detecting such run-time errors during generating of output frames by the correction engine, and in response to various specific types of such run-time errors, track and report the causes of such errors.  Such run-time error tracking and reporting as applied to specific geometric correction engines would then allow for not only the high processing speed needed in such applications, while also being robust to errors, should they arise. Thus as in Usami, at paragraphs 0032-0037, there is a geometric correction engine configured to correct “distortion of an image” and which is generating output blocks of an output frame based on corresponding blocks of an input frame, run-time errors relating to the error correction are instead meant to be avoided such as noted above “to minimize the number of lines of the line memory, the image data control unit 8, when the line memory 10 is full, records a new line by successively deleting the uppermost line, which is the oldest-recorded line.”  Again this shows that such run-time error handling is not contemplated, nor would it be necessary in the Usami system as the memory allocation may occur simply according to best practices or common allocation techniques such as removal of the oldest information.  Denny also provides no instructive teachings on this matter as noted above.
In light of this, the above claims are indicated allowable or as containing allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613         

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613